UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1657


In re: ARMANDO DESPAIGNE ZULVETA,

                    Petitioner.



            On Petition for Writ of Mandamus. (6:15-cv-02880-HMH-KFM)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Armando Despaigne Zulveta, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Armando Despaigne Zulveta petitions for a writ of mandamus following the

dismissal of his civil complaint. Zulveta seeks an order from this court correcting various

mistakes allegedly made by the district court, directing the district court to recuse itself,

and granting his request to transfer his civil case to another circuit. We conclude that

Zulveta is not entitled to mandamus relief.

         Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n of Durham, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used

as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007).

         The relief sought by Zulveta is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petitions for writ of

mandamus.      We further deny Zulveta’s motions to recuse.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITIONS DENIED




                                              2